UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 2,2013 Date of Earliest Event Reported: April 2, 2013 VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-11476 94-3439569 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1331 Gemini Street Suite 250 Houston, Texas 77058 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(866) 660-8156 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Set forth below, Vertex Energy, Inc. (the “Company”) has disclosed a quarter-by-quarter summary of its statement of operations and statement of operations by segment information for the fiscal years ended December 31, 2012 and 2011 (the “Statement of Operations Information”).Other than for the quarters ended March 31, 2012 and 2011, the Statement of Operations Information has not previously been reported separate from the information presented for the full six, nine and twelve months ended June 30, September 30, and December 31, 2012 and 2011, respectively, which information has previously been reported in the Company’s periodic reports on Form 10-Q for the periods ended June 30 and September 30, 2012 and 2011 and Form 10-K for the years ended December 31, 2012 and 2011. The Company would also like to clarify that effective for the quarter ended December 31, 2012, it moved the results of operations and related expenses of its Thermal Chemical Extraction Process (“TCEP”) from its Refining and Marketing segment to its Black Oil segment, which the Company believes more accurately reflects its appropriate segment position in the Company following its September 11, 2012 acquisition of ownership of such TCEP.The Statement of Operations Information below relating to the Company’s Refining and Marketing and Black Oil segments have been retroactively adjusted to reflect such December 31, 2012 change in segment reporting. The limited financial information provided below has not been audited or reviewed by the Company’s independent auditing firm and is being presented without footnotes and other information which would normally be included with such information if filed in the Company’s quarterly or annual reports.The information provided below is for informational purposes only and investors are cautioned not to put undue influence on such information. 2 Statement of Operations Fiscal 2012 Fiscal 2011 Fourth Third Second First Fourth Third Second First Quarter Quarter Quarter Quarter Quarter Quarter Quarter Quarter Revenue $ Revenue-related parties - Total revenue Cost of revenues Gross profit Selling, general and administrative expenses Acquisition related expenses - Total selling, general and administrative expenses Income from operations ) Other income (expense) Other income - Interest expense ) ) - ) Total other income (expense) Income before income tax ) Income tax (expense) benefit ) Net income $ $ $ ) $ Number of weighted average common shares outstanding: Basic Diluted 3 Statement of Operations By Segment (UNAUDITED) Fiscal 2012 Fiscal 2011 Fourth Third Second First Fourth Third Second First Quarter Quarter Quarter Quarter Quarter Quarter Quarter Quarter Black Oil Revenues $ Cost of revenues $ Gross profit $ Refining & Marketing Revenues $ Cost of revenues $ Gross profit $ 4 The information contained in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. VERTEX ENERGY, INC. Date: April 2, 2013 By:/s/ Benjamin P. Cowart Benjamin P. Cowart Chief Executive Officer 5
